Citation Nr: 1526054	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for anemia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for idiopathic thrombocytopenic purpura (ITP), to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for splenectomy, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fibroid tumors in both breasts, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for painful and heavy menstruation, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for lack of well-being and fatigue, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for depressed immune system, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The RO in January 2011, in pertinent part, granted entitlement to service connection for small airway disease and assigned an initial evaluation of 10 percent disabling effective April 7, 2011.  The RO also denied service connection for left hip bursitis, chronic sinusitis, and fibroid tumors in both breasts.  In March 2011, the Veteran filed a notice of disagreement with the three service connection claims, and in December 2011 filed a notice of disagreement with the evaluation of the service-connected airway disease.  In February 2013, the RO increased the evaluation of the Veteran's airway disease to 30 percent from February 3, 2011 to October 3, 2011, and 60 percent from October 4, 2011.  A statement of the case was issued with respect to the increased rating for airway disease in February 2013.  However, the Veteran did not file a substantive appeal as to this issue.  As such, the claim is considered final and is no longer before VA.  No statement of the case has been issued with respect to the claims of entitlement to service connection for left hip bursitis and sinusitis.

In July 2011, the RO, in pertinent part, denied service connection for anemia, migraine headaches, idiopathic thrombocytopenic purpura (ITP), splenectomy, 
fibroid tumors in both breasts, painful and heavy menstruation, lack of well-being and fatigue, hair loss, and depressed immune system, all to include as due to an undiagnosed illness.  The Veteran filed a notice of disagreement with respect to these claims in August 2011, and the RO issued a statement of the case dated in February 2013.  The Veteran filed a substantive appeal in March 2013 in which she requested an opportunity to testify at a video conference hearing before the Board.

A videoconference hearing was scheduled for November 2013.  However, in October 2013, the Veteran requested that the hearing be rescheduled due to her recent move to Florida.  Since that time, the record does not indicate that the Veteran has been rescheduled for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, a videoconference hearing was scheduled for November 2013 with respect to the issues identified in the Veteran February 2013 substantive appeal.  In October 2013, the Veteran requested that the hearing be rescheduled due to her recent move to Florida.  Since that time, the record does not indicate that the Veteran has been rescheduled for a hearing.  Based on the foregoing, the Board concludes that this matter should be remanded, and that upon remand, the Veteran should be rescheduled for a hearing before a Veterans Law Judge at the RO.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO with respect to the issues of entitlement to service connection for anemia, migraine headaches, idiopathic thrombocytopenic purpura (ITP), splenectomy, fibroid tumors in both breasts, painful and heavy menstruation, lack of well-being and fatigue, hair loss, and depressed immune system.  The Veteran should be notified of the time, date and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

